Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US-2017/0242084-A1) in View of Pourrahimi (US-2018/0011153-A1).


Claim No
Claim feature
Prior art 
Wei (US-2017/0242084-A1)



MRI machine for measuring a head area of a patient, comprising at least one primary magnetic field unit, at least one gradient coil assembly, a closed patient opening, at least one excitation coil and at least one receiver coil, 

Wei discloses an MRI machine for measuring (imaging) head area (123) comprising at least one primary magnetic field unit (106a, 106b), one gradient assembly (121b). Since Wei discloses an MRI system it inherently includes at least one excitation coil and at least one receiver coil as claimed.


wherein in a first region, a closed patient opening of the MRI machine comprises a first inner diameter (perpendicular to a center axis of the MRI machine, 

Wei discloses a first region (second bore 115) as claimed.

wherein in the second region, a second inner diameter is arranged parallel to the first inner diameter, 

Wei discloses a second region (first bore 114) as claimed.

wherein the first inner diameter is smaller than the second inner diameter, 

Wei discloses inner diameter of the first region (second bore 115) to be smaller than inner diameter of the second region (first bore 114), see Fig.1.  

wherein the first region at least partially comprises the head area of the patient, 

Wei discloses the first region (second bore 115) to house patients head (123).

wherein the second region at least partially comprises a torso area of the patient, 

Wei discloses the second region (first bore 114) to house torso area (122) of the patient.

wherein the MRI machine is arranged obliquely, and 

Wei does not disclose the MRI machine to be arranged obliquely 

Even though Wei does not disclose such a feature, Pourrahimi does, see Figs. 104.

wherein the center axis of the MRI machine comprises an angle between 20 degrees and 75 degrees relative to a direction of the gravitational force.

Wei does not disclose the center axis of the MRI machine to comprise an angle between 20 degrees and 75 degrees w.r.t a direction of gravitational force.

Even though Wei does not disclose such a feature, Pourrahimi does, cf. Figs. 1-4. Pourrhaimi teaches an MRI system for imaging a patient’s head. Pourrahaimi further teaches that the MRI system can be small enough to be housed in a doctor’s office and that the system can have an adjustable orientation for imaging a patient in standing position, or various sitting down positions. 

It would have been obvious to a person having ordinary skill in the art as of the fining date of the instant claim to modify Wei in light of teachings of Pourrahimi so as to allow a patient’s head to be imaged either by standing position of sitting down position or laying down position where the imaging procedure can be performed in a doctor’s office without inconvenience of going to an imaging center. 


The MRI machine according to claim 1, wherein the second inner diameter of the second region is disposed along a shoulder axis of the torso area of the patient which is arranged in a coronal manner.
Wei in view of Pourrahimi discloses the MRI machine according to claim 1 and the proposed Wei-Pourrahimi combination thereof further discloses second inner diameter of the second region (114) is disposed along a shoulder axis of the torso area of the patient which is arranged in a coronal manner as claimed, see Fig. 1 in Wei.

3
The MRI machine according to claim 1, wherein a first cross section of the patient opening in the first region and/or a second cross section in the second region comprises a circular shape, an elliptical shape or a rectangular shape.
Wei in view of Pourrahimi discloses the MRI machine according to claim 1 and the proposed Wei-Pourrahimi combination further discloses a first cross section of the patient opening in the first region and/or a second cross section in the second region comprises a circular shape, an elliptical shape or a rectangular shape (both Wei and Pourrahimi discloses circular cross section).

4
The MRI machine according to claim 1, wherein in the first region, the patient opening comprises the first inner diameter is between 250 mm and 650 mm, and in the second region, the second inner diameter is between 500 mm and 800 mm.
Wei in view of Pourrahimi discloses the MRI machine according to claim 1 and the proposed Wei-Pourrahimi combination further discloses in the first region (115), the patient opening comprises the first inner diameter is between 250 mm and 650 mm, and in the second region (114), the second inner diameter is between 500 mm and 800 mm because each of both Wei and Pourrahimi discloses imaging a human body parts such as head and torso. 

5
5. The MRI machine according claim 1, wherein the gradient coil assembly is arranged within the MRI machine around the patient opening, wherein the gradient coil assembly comprises a first gradient coil inner diameter in the first region of the patient opening and a second gradient coil inner diameter in the second region of the patient opening, which is disposed parallel to the first gradient coil inner diameter, wherein the first gradient coil inner 




The MRI machine according to claim 1, wherein the gradient coil assembly is disposed only in the first region and comprises the head area of the patient, and that the second region comprising the torso area is free of the gradient coil assembly.
Wei in view of Pourrahimi discloses the MRI machine according to claim 1 and the proposed Wei-Pourrahimi combination further discloses the gradient coil assembly is disposed only in the first region and comprises the head area of the patient, and that the second region comprising the torso area is free of the gradient coil assembly, see Fig. 1 in Wei.

7
The MRI machine according to claim 1, wherein the first region of the patient opening comprises a length of at least 150 mm.
Wei in view of Pourrahimi discloses the MRI machine according to claim 1 and the proposed Wei-Pourrahimi combination further discloses the first region of the patient opening comprises a length of at least 150 mm when the combination is understood to image a human body parts such as head and torso.

8
The MRI machine according to claim 1, wherein the gradient coil assembly comprises a z-gradient coil for a z-direction, wherein the z-gradient coil comprises coil windings which are wound in a cylindrical manner, wherein the distance between the coil windings varies over the length of the z-gradient coil in the z-direction.
Wei in view of Pourrahimi discloses the MRI machine according to claim 1 and the proposed Wei-Pourrahimi combination further discloses the gradient coil assembly comprises a z-gradient coil for a z-direction, wherein the z-gradient coil comprises coil windings which are wound in a cylindrical manner, wherein the distance between the coil windings varies over the length of the z-gradient coil in the z-direction (as the W-P combination is understood to have the structural features claimed in claim 8, there is no reasons for one of ordinary skill in the art to surmise to be otherwise).

9
9. The MRI machine according to claim 8, wherein the winding density of the coil windings of the z-gradient coil is configured symmetrically with respect to a plane of the z-gradient coil, which is arranged perpendicular to the center axis of the MRI machine.
Wei in view of Pourrahimi discloses the MRI machine according to claim 8 and the proposed Wei-Pourrahimi combination further discloses the winding density of the coil windings of the z-gradient coil is configured symmetrically with respect to a plane of the z-gradient coil, which is arranged perpendicular to the center axis of the MRI machine (as the W-P combination is understood to have the structural features claimed in claim 8, there is no reasons for one of ordinary skill in the art to surmise to be otherwise).

10
The MRI machine according to claim 8, wherein the winding density of the coil windings of the z-gradient coil is 

The proposed W-P combination fails to meet the claimed features of claim 10.

11. A Method for positioning a patient relative to an MRI machine according to claim 1, wherein a patient seat is attached to the MRI machine, wherein the patient seat comprises adjusting means, wherein the patient is positioned on the patient seat and is brought into an imaging position by moving the patient at least partially into the MRI machine by means of the adjusting means along an axis of travel, until the head of the patient is arranged at least partially in the first region of the patient opening of the MRI machine.

As to method claim 11, the method steps thereof are met by operation of MRI machine of proposed Wei-Pourrahimi combination as applied to claim 1. Furher features of the claim such as adjusting means is meat by patient seat (206, 306) in Pourrahimi that can be adjusted in various ways e.g. height and orientations.
12
The Method according to claim 11, wherein the adjusting means of the patient seat are mechanically adjusted by a user in order to bring the patient seat into the imaging position.

Wei in view of Pourrahimi discloses the method according to claim 11 wherein Pourrahimi discloses the patient seat (206, 306) that can be mechanically adjusted as claimed. 





Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wei (US-2017/0242084-A1) in view of Pourrahimi (US-2018/0011153-A1) as applied to claim 11 above, and further in view of Green (US-7,327,863-B1).

Claim No
Claim feature
Prior art
Wei (US-2017/0242084-A1)
Pourrahimi (US-2018/0011153A1)
Green (US-7,327,863-B1)

13
The Method according to claim 11, wherein the adjusting means of the 



Even though none of Wei and Pourrahimi discloses the motor and a control unit as claimed in claim 13, such combination is well-known in the art. For example Green discloses a patient seat adjusting means comprising a motor (motor 103) and a control unit (105). 

It would have been obvious to a person having ordinary skill in the art to modify Wei-Pourrahimi combination further in view of Green to add a motor and control unit in order to move the seat much more easily with much need for physical effort on the part of the operator.




Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
As to claim 10, the claim would be allowable if written in independent form, including all the limitations of the base claim and any intervening claims, because the prior art of the record neither discloses nor reasonably suggests an MRI machine comprising “winding density of coil windings” as detailed in the claim in association with the remaining claim features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852